Citation Nr: 9935778	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-04 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	To be clarified.


WITNESSES AT HEARING ON APPEAL

Appellant; [redacted]; [redacted]



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which held that new and material evidence 
had not been submitted to reopen claims seeking entitlement 
to service connection for an acquired psychiatric disorder 
and a back disorder.  In an October 1998 Supplemental 
Statement of the Case, the RO held that new and material 
evidence had been submitted to reopen the claim for service 
connection for an acquired psychiatric disorder, but that, 
based on all the evidence, service connection was not 
warranted.

Initially, the veteran had requested a personal hearing in 
connection with this appeal; however, this request was 
subsequently withdrawn by the appellant in written 
correspondence dated in August 1999.


REMAND

The veteran contends, in essence, that he currently has a 
psychiatric disorder and a back disorder and that these 
conditions are related to his active duty service.  He is 
seeking to reopen previously-denied claims for service 
connection for those disabilities with new and material 
evidence.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

Initially, the Board notes that the law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a)  (West 1991).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
a duty to notify the veteran of the evidence necessary to 
complete his or her claim, if that claim is incomplete.  
38 U.S.C.A. § 5103(a)  (West 1991).  The United States Court 
of Appeals for Veterans Claims (formerly Court of Veterans' 
Appeals) has held that the duty to inform includes advising 
the veteran that evidence, the existence of which the VA has 
notice and which may make a claim plausible, was needed to 
complete his claim.  Robinette v, Brown, 8 Vet. App. 69, 80  
(1995); see also Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under § 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained); Epps v. Brown, 9 Vet. App. 341 (1996) (§  
5103(a) duty attaches in cases where the record references 
other known and existing evidence that might pertain to the 
claim under consideration).

In this case, the claims file indicates that the veteran 
served on active duty from June 1958 to February 1960.  
Service medical records during this time period were 
requested by the RO, obtained, and made part of the claims 
file.  However, no records dated from September 1958 to 
September 1959 are of record.  In a July 1996 Statement in 
Support of Claim, VA Form 21-4138, the veteran indicated that 
he was first treated for a back injury and nervous condition 
at the U.S. Naval Auxiliary Air Station (NAAS) clinic in 
Kingsville, Texas, during the time from September 1958 to 
September 1959.  During his February 1997 personal hearing at 
the RO, he reiterated that he was first treated for his 
disabilities at a NAAS clinic in Kingsville, Texas, as well 
as at the U.S. Naval Hospital in Corpus Christi, Texas.

RO development documents show that it made a special request 
for medical treatment records from the Naval Hospital in 
Corpus, Christi, Texas, but not from the NAAS clinic in 
Kingsville, Texas.  Because such records may be available and 
pertinent to this claim, an attempt by the RO should be made 
to obtain such records prior to appellate review.

In addition, the Board notes that the veteran indicated that 
he is in receipt of Social Security Administration (SSA) 
disability benefits.  Medical records associated with that 
claim may also be pertinent to this claim and, thus, should 
be requested by the RO.  As the Court held in Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), that the duty to 
assist requires the VA to attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such records.  Thus, the RO must 
request complete copies of the SSA records utilized in 
awarding the veteran disability benefits.

Finally, the Board notes that a June 1996 Appointment of 
Veterans Service Organization as Claimant's Representative, 
VA Form 21-22, shows that the Georgia Department of Veterans 
Service (GDVS) was appointed as the veteran's representative 
in this case.  The GDVS represented the veteran during his 
February 1997 personal hearing, during which the issues of 
new and material evidence to reopen his claim for service 
connection for an acquired psychiatric disorder and a back 
condition were addressed.  However, an April 1998 Substantive 
Appeal, VA Form 9, is signed by a private attorney, Mr. 
Hammond.  That Substantive Appeal pertains only to the back 
disorder portion of his claim.  No VA Form 21-22 appointing 
Mr. Hammond as the veteran's representative is of record and 
no written statement from that attorney on his letterhead, 
indicating that he is representing the veteran, is of record.  
Most recently, in an August 1999 statement, the veteran 
stated:  "I have been unable to locate my lawyer[.]  Nobody 
seem[s] to know where he is."  In addition, the claims file 
contains no VA From 646 from Mr. Hammond or from the GDVS.

The law provides that a veteran has the right to full 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600  (1999).  However, "[a] specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant."  38 C.F.R. § 20.601  
(1999).  In order for a recognized organization to be 
designated as an appellant's representative, an appellant 
must execute an Appointment of Veterans Service Organization 
as Claimant's Representative, VA Form 21-22.  38 C.F.R. 
§ 20.602  (1999).  A private attorney may be appointed as a 
representative, but, in order to properly do so, a VA Form 
21-22 or a written statement by the attorney on his or her 
letterhead is necessary.  38 C.F.R. § 20.603(a)  (1999).  In 
this case, the Board is not able to ascertain who is 
representing the veteran in this case.  Clarification of his 
representation is necessary in order to protect the veteran's 
due process rights.

Overall, the Board finds that the VA's duty to inform the 
veteran pursuant § 5103(a) has not been satisfied.  An 
attempt to obtain pertinent service and SSA medical records 
should be made and the veteran's representation clarified, 
with such representation, if any, given the opportunity to 
submit argument (e.g. VA Form 646) on behalf of the veteran.  
Robinette v, Brown, 8 Vet. App. 69, 80  (1995); Epps v. 
Brown, 9 Vet. App. 341 (1996); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (per curiam) (VA has duty to consider 
all evidence in its constructive possession).

The Board makes no finding as to whether the veteran has 
presented well grounded claims, invoking a duty to assist.  
See 38 U.S.C.A. § 5107(a)  (West 1991).

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he clarify which 
organization, attorney, agent, or other 
representative, if any, he wishes to act 
as his accredited representative before 
VA, and, if necessary, to submit to the 
RO a properly-executed power of attorney, 
VA Form 21-22.  That organization or 
agent should be afforded the opportunity 
to submit argument, including a VA Form 
646, on the veteran's behalf.

2.  The RO should contact the Records 
Administrator at the United States NAAS 
clinic, in Kingsville, Texas, and request 
any medical records pertaining to the 
veteran from the time period September 
1958 to September 1959.  Copies of all 
correspondences made and records obtained 
should be added to the claims folder.

3.  The RO should request from the SSA a 
copy of its administrative decision 
granting the veteran disability benefits, 
as well as any supporting documentation, 
to include all medical examination 
reports and treatment records.  All 
records obtained should be associated 
with the veteran's claims folder.

4.  The RO should inform the veteran of 
the result of its attempts to obtain the 
medical records from the NAAS in 
Kingsville, Texas, and from the SSA.  If 
its attempts to obtain such records were 
unsuccessful, the veteran should also be 
provided notice and opportunity to submit 
such records himself.  Documentation of 
all correspondence with the veteran 
should be recorded in the claims folder.

5.  After the above development has been 
completed, the RO should review whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disorder and a back 
disorder.  It is important that this 
analysis be conducted pursuant to 
38 C.F.R. § 3.156(a)  (1999), and in 
light of the United States Court of 
Appeals for the Federal Circuit's 
decision in Hodge v. West, 155 F.3d 1356  
(1998) (That a claim raise a 'reasonable 
possibility' of changing the previous 
disallowance is not a reasonable 
interpretation of the regulatory 
provisions pertaining to new and material 
evidence), and the Court's decisions in 
Winters w. West, 12 Vet. App. 203  
(1999), and Elkins v. West, 12 Vet. App. 
209  (1999) (If new and material evidence 
has been presented, a claim must still be 
well-grounded before it may be reopened 
and evaluated on the merits).

6.  If the action remains adverse to the 
veteran, he and his representative, if 
any, should be furnished a Supplemental 
Statement of the Case which summarizes 
the pertinent evidence, fully cites the 
applicable legal provisions, and reflects 
detailed reasons and bases for the 
decision reached.

Thereafter, the veteran and his representative, if any, 
should be afforded the opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



